Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mrs. Lena Petrovic on 2/8/2022.

The claims have been amended as follows: 

1.	(Currently Amended) A method to identify a problem associated with a telecommunication network or a device using the telecommunication network, the method comprising:
obtaining device key performance indicators (KPIs) associated with each of multiple devices using the telecommunication network,
wherein the device KPIs comprise at least two of:  billing account number (BAN) count, payload usage, voice usage, or tenure,

generating a network experience (NEX) score associated with each of the multiple devices using the telecommunication network by:
segmenting the multiple devices into multiple groups having similar device KPIs;
obtaining multiple machine learning models, wherein each machine learning model among the multiple machine learning models corresponds to each group among the multiple groups;
determining the NEX score for each device in each group among the multiple groups by providing network KPIs to the machine learning model,
wherein the network KPIs comprise at least two of:  a voice dropped call count, a voice dropped call rate, a low coverage value, a data leakage value, an average air interface throughput value, or a number of minutes between radio access technology (RAT) change;
determining whether the NEX score is below a predetermined threshold; and
upon determining that the NEX score is below the predetermined threshold, identifying whether the problem is associated with the telecommunication network or the device using the telecommunication network by obtaining a Type Allocation Code (TAC) number of the device, wherein the TAC number of the device indicates technological capability of the device.

2.	The method of claim 1, wherein the segmenting further comprises:

segmenting the device more likely to disassociate from the telecommunication network into a first group, and the device less likely to disassociate from the telecommunication network into a second group.
3.	The method of claim 1, wherein the identifying further comprises:
obtaining network usage information associated with the device having the NEX score below the predetermined threshold;
based on the network usage information determining a network element associated with the network KPIs indicative of a network problem, wherein the network element comprises a cell tower, a sector of the cell tower, or an antenna within the sector; and
suggesting a correction to the network problem.
4.	The method of claim 1, wherein the identifying further comprises:
obtaining device information associated with a first device having the NEX score below the predetermined threshold and network usage information associated with the first device;
based on the device information determining technological capabilities of the first device;
determining whether the technological capabilities of the first device are reflected in the network usage information by comparing the technological capabilities of the first device to the network usage information; and
upon determining that the technological capabilities of the first device are not reflected in the network usage information, providing information to the first device suggesting a change of settings to the first device.

obtaining device information associated with a first device having the NEX score below the predetermined threshold and network usage information associated with the first device;
based on the device information determining technological capabilities of the first device;
determining whether the technological capabilities of the first device are reflected in the network usage information by comparing the technological capabilities of the first device to the network usage information; and
upon determining that the technological capabilities of the first device are reflected in the network usage information, suggesting an upgrade to the first device.

6.	(Currently amended) The method of claim 1, further comprising:
obtaining network information from a network monitoring module, the network information including multiple network KPIs associated with multiple elements in the telecommunication network; and
identifying a first network element among multiple network elements to fix by correlating the multiple network KPIs with the NEX score associated with each of the multiple devices and isolating the first network element correlated to a higher number of low NEX scores than a second network element among the multiple network elements.
7.	The method of claim 1, wherein the predetermined threshold is indicative of a device likely to disassociate from the telecommunication network.

8.	(Currently amended) A system comprising:
one or more processors;

obtain device key performance indicators (KPIs) associated with multiple devices using a telecommunication network,
wherein the device KPIs indicate a likelihood that a device among the multiple devices disassociates from the telecommunication network;
generate a network experience (NEX) score associated with each of the multiple devices using the telecommunication network by:
segmenting the multiple devices into multiple groups having similar device KPIs;
obtaining multiple machine learning models, wherein each machine learning model among the multiple machine learning models corresponds to each group among the multiple groups;
determining the NEX score for each device in each group among the multiple groups by providing network KPIs to the machine learning model,
wherein the network KPIs indicate technical performance of the telecommunication network;
determining whether the NEX score is below a predetermined threshold; and
upon determining that the NEX score is below the predetermined threshold, identify whether the NEX score below the predetermined threshold is caused by the telecommunication network, or the device using the telecommunication network, or both the telecommunication network and the device using the telecommunication network by obtaining a Type Allocation Code (TAC) number of the device, wherein the TAC number of the device indicates technological capability of the device.

10.	The system of claim 8, wherein the network KPIs comprise at least two of:  a voice dropped call count, a voice dropped call rate, a low coverage value, a data leakage value, an average Long-Term Evolution (LTE) throughput value, and a number of minutes between radio access technology (RAT) change.
11.	The system of claim 8, wherein the instructions to segment further comprise instructions to:
for each device KPI determine a first value range indicative of a device more likely to disassociate from the telecommunication network and a second value range indicative of a device less likely to disassociate from the telecommunication network; and
segmenting the device more likely to disassociate from the telecommunication network into a first group, and the device less likely to disassociate from the telecommunication network into a second group.
12.	The system of claim 8, wherein the instructions to identify further comprise instructions to:
obtain network usage information associated with the device having the NEX score below the predetermined threshold;
based on the network usage information determine a network element associated with the network KPIs indicative of a network problem, wherein the network element comprises a cell tower, a sector of the cell tower, or an antenna within the sector; and
suggest a correction to the network problem.

obtain device information associated with a first device having the NEX score below the predetermined threshold and network usage information associated with the first device;
based on the device information determine technological capabilities of the first device;
determine whether the technological capabilities of the first device are reflected in the network usage information by comparing the technological capabilities of the first device to the network usage information; and
upon determining that the technological capabilities of the first device are not reflected in the network usage information, provide information to the first device suggesting a change of settings to the first device.
14.	The system of claim 8, wherein the instructions to identify further comprise instructions to:
obtain device information associated with a first device having the NEX score below the predetermined threshold and network usage information associated with the first device;
based on the device information determine technological capabilities of the first device;
determine whether the technological capabilities of the first device are reflected in the network usage information by comparing the technological capabilities of the first device to the network usage information; and
upon determining that the technological capabilities of the first device are reflected in the network usage information, suggest an upgrade to the first device.
15.	(Currently amended) The system of claim 8, further comprising the instructions to:

identify a first network element among multiple network elements to fix by correlating the multiple network KPIs with the NEX score associated with each of the multiple devices and isolating the first network element correlated to a higher number of low NEX scores than a second network element among the multiple network elements.

16.	(Currently amended) At least one non-transient computer-readable medium, carrying instructions that, when executed by at least one data processor, performs a method comprising:
obtaining device key performance indicators (KPIs) associated with multiple devices using a telecommunication network,
wherein the device KPIs comprise at least two of:  voice usage, billing account number (BAN) count, payload usage, or tenure;
generating a network experience (NEX) score associated with each of the multiple devices using the telecommunication network by:
segmenting the multiple devices into multiple groups having similar device KPIs;
obtaining multiple machine learning models, wherein each machine learning model among the multiple machine learning models corresponds to each group among the multiple groups;
determining the NEX score for each device in each group among the multiple groups by providing network KPIs to the machine learning model,

determining whether the NEX score is below a predetermined threshold; and
upon determining that the NEX score is below the predetermined threshold, identifying whether the NEX score below the predetermined threshold is caused by the telecommunication network and/or the device using the telecommunication network by obtaining a Type Allocation Code (TAC) number of the device, wherein the TAC number of the device indicates technological capability of the device.
17.	The non-transient computer-readable medium of claim 16, wherein the segmenting further comprises:
for each device KPI determining a first value range indicative of a device more likely to disassociate from the telecommunication network and a second value range indicative of a device less likely to disassociate from the telecommunication network; and
segmenting the device more likely to disassociate from the telecommunication network into a first group, and the device less likely to disassociate from the telecommunication network into a second group.
18.	The non-transient computer-readable medium of claim 16, wherein the identifying further comprises:
obtaining network usage information associated with the device having the NEX score below the predetermined threshold;

suggesting a correction to the network problem.
19.	The non-transient computer-readable medium of claim 16, wherein the identifying further comprises:
obtaining device information associated with a first device having the NEX score below the predetermined threshold and network usage information associated with the first device;
based on the device information determining technological capabilities of the first device;
determining whether the technological capabilities of the first device are reflected in the network usage information by comparing the technological capabilities of the first device to the network usage information; and
upon determining that the technological capabilities of the first device are not reflected in the network usage information, providing information to the first device suggesting a change of settings to the first device.
20.	(Currently amended) The non-transient computer-readable medium of claim 16, further comprising:
obtaining network information from a network monitoring module, the network information including multiple network KPIs associated with multiple elements in the telecommunication network; and
identifying a first network element among multiple network elements to fix by correlating the multiple network KPIs with the NEX score associated with each of the multiple devices the multiple network elements.

21.  (Currently amended) The non-transient computer-readable medium of claim 16, further comprising:
determining multiple network elements associated with the telecommunication network involved in causing multiple low NEX scores associated with the multiple devices;
for each network element among the multiple network elements determining how frequently the network element is involved in causing a low NEX score among the multiple low NEX 
ranking [[a]] the network element among the multiple network elements according to how frequently the network element is associated with causing the low NEX score.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 8, 16 the prior art of record, specifically (US 20130157688) teaches A method to identify a problem associated with a telecommunication network or a device using the telecommunication network, the method comprising:
obtaining device key performance indicators (KPIs) associated with each of multiple devices using the telecommunication network,
wherein the device KPIs comprise at least two of: (paragraphs 48-50);
billing account number (BAN) count, payload usage, voice usage, or tenure, wherein the BAN represents a number of lines one of the multiple devices has registered with the telecommunication network and wherein the tenure represents how long the one device has been using the telecommunication network; generating a network experience (NEX) score associated with each of the multiple devices using the telecommunication network by: segmenting the multiple devices into multiple groups having similar device KPIs; obtaining multiple machine learning models, wherein each machine learning model among the multiple machine learning models corresponds to each group among the multiple groups; determining the NEX score for each device in each group among the multiple groups by providing network KPIs to the machine learning model, wherein the network KPIs comprise at least two of:  a voice dropped call count, a voice dropped call rate, a low coverage value, a data leakage value, an average air interface throughput value, or a number of minutes between radio access technology (RAT) change; determining whether the NEX score is below a predetermined threshold; and upon determining that the NEX score is below the predetermined threshold, identifying whether the problem is associated with the telecommunication network or the device using the telecommunication network by obtaining a Type Allocation Code (TAC) number of the device, wherein the TAC number of the device indicates technological capability of the device. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-21 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Nawaz, Syed Junaid, et al. "Quantum machine learning for 6G communication networks: State-of-the-art and vision for the future." IEEE access 7 (2019): 46317-46350: provides: The upcoming fifth generation (5G) of wireless networks is expected to lay a foundation of intelligent networks with the provision of some isolated artificial intelligence (AI) operations. However, fully intelligent network orchestration and management for providing innovative services will only be realized in Beyond 5G (B5G) networks. To this end, we envisage that the sixth generation (6G) of wireless networks will be driven by on-demand self-reconfiguration to ensure a many-fold increase in the network performance and service types. The increasingly stringent performance requirements of emerging networks may finally trigger the deployment of some interesting new technologies, such as large intelligent surfaces, electromagnetic-orbital angular momentum, visible light communications, and cell-free communications, to name a few. Our vision for 6G is a massively connected complex network capable of rapidly responding to the users' service calls through real-time learning of the network state as described by the network edge (e.g., base-station locations and cache contents), air interface (e.g., radio spectrum and propagation channel), and the user-side (e.g., battery-life and locations). The multi-state, multi-dimensional nature of the network state, requiring the real-time knowledge, can be viewed as a quantum uncertainty problem. In this regard, the emerging paradigms of machine learning (ML), quantum computing (QC), and quantum ML (QML) and their synergies with communication networks can be considered as core 6G enablers. Considering these potentials, starting with the 5G target services and enabling technologies, we provide a comprehensive review of the related state of the art in the domains of ML (including deep learning), QC, and QML and identify their .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641